Case 2:18-cv-00091-MHT-SMD Document 52-16 Filed 02/08/19 Page 1 of 14




                 Exhibit 16
   Case 2:18-cv-00091-MHT-SMD Document 52-16 Filed 02/08/19 Page 2 of 14

Department of Veterans Affairs                                       VHA DIRECTIVE 2013-003
Veterans Health Administration
Washington, DC 20420                                                             February 8, 2013

  PROVIDING HEALTH CARE FOR TRANSGENDER AND INTERSEX VETERANS

1. PURPOSE: This Veterans Health Administration (VHA) Directive establishes policy
regarding the respectful delivery of health care to transgender and intersex Veterans who are
enrolled in the Department of Veterans Affairs (VA) health care system or are otherwise eligible
for VA care.

2. BACKGROUND: In accordance with the medical benefits package (title 38 Code of Federal
Regulations (CFR) section 17.38), VA provides care and treatment to Veterans that is compatible
with generally accepted standards of medical practice and determined by appropriate health care
professionals to promote, preserve, or restore the health of the individual.

    a. VA provides health care for transgender patients, including those who present at various
points on their transition from one gender to the next. This applies to all Veterans who are
enrolled in VA’s health care system or are otherwise eligible for VA care, including those who
have had sex reassignment surgery outside of VHA, those who might be considering such
surgical intervention, and those who do not wish to undergo sex reassignment surgery but self-
identify as transgender. Intersex individuals may or may not have interest in changing gender or
in acting in ways that are discordant with their assigned gender.

     b. VA does not provide sex reassignment surgery or plastic reconstructive surgery for
strictly cosmetic purposes.

   c. Definitions

    (1) Sex. Sex refers to the classification of individuals as female or male on the basis of their
reproductive organs and functions.

    (2) Gender. Gender refers to the behavioral, cultural, or psychological traits that a society
associates with male and female sex.

    (3) Transgender. Transgender is a term used to describe people whose gender identity
(sense of themselves as male or female) or gender expression differs from that usually associated
with their sex assigned at birth.

    (a) Transsexual (Male-to-Female). Male-to-female (MtF) transsexuals are a subset of
transgender individuals who are male sex at birth but self-identify as female and often take steps
to socially or medically transition to female, including feminizing hormone therapy, electrolysis,
and surgeries (e.g., vaginoplasty, breast augmentation).



                  THIS VHA DIRECTIVE EXPIRES FEBRUARY 28, 2018
   Case 2:18-cv-00091-MHT-SMD Document 52-16 Filed 02/08/19 Page 3 of 14

VHA DIRECTIVE 2013-003
February 8, 2013

    (b) Transsexual (Female-to-Male). Female-to-male (FtM) transsexuals are a subset of
transgender individuals who are female sex at birth but self-identify as male and often take steps
to socially or medically transition to male, including masculinizing hormone therapy and
surgeries (e.g., phalloplasty, mastectomy).

    (4) Sex reassignment surgery. Sex reassignment surgery includes any of a variety of
surgical procedures (including vaginoplasty and breast augmentation in MtF transsexuals and
mastectomy and phalloplasty in FtM transsexuals) done simultaneously or sequentially with the
explicit goal of transitioning from one sex to another. This term includes surgical revision of a
previous sex reassignment surgery for cosmetic purposes. NOTE: This term does not apply to
non-surgical therapy (e.g., hormone therapy, mental health care, etc.) or intersex Veterans in
need of surgery to correct inborn conditions related to reproductive or sexual anatomy or to
correct a functional defect.

   (5) Gender Identity Disorder (GID). GID is a conflict between a person’s physical sex
and the gender with which the person identifies.

    (6) Intersex. Intersex individuals are born with reproductive or sexual anatomy and/or
chromosome pattern that do not seem to fit typical definitions of male or female. People with
intersex conditions are often assigned male or female gender by others at birth (e.g., parents),
although the individual may or may not later identify with the assigned gender.

3. POLICY: It is VHA policy that medically necessary care is provided to enrolled or
otherwise eligible intersex and transgender Veterans, including hormonal therapy, mental health
care, preoperative evaluation, and medically necessary post-operative and long-term care
following sex reassignment surgery. Sex reassignment surgery cannot be performed or funded
by VA.

4. ACTION

    a. Veterans Integrated Service Network (VISN) Director. Each VISN Director must
ensure that necessary and appropriate health care is provided to all enrolled or otherwise eligible
Veterans based on the Veteran’s self-identified gender, regardless of sex or sex reassignment
status.

   b. Medical Facility Director, Chief of Staff, and Associate Director for Patient Care
Services or Nurse Executive. The medical facility Director, Chief of Staff, and Associate
Director for Patient Care Services or Nurse Executive are responsible for ensuring:

    (1) Transgender patients and intersex individuals are provided all care included in VA’s
medical benefits package including but not limited to: hormonal therapy, mental health care,
preoperative evaluation, and medically necessary post-operative and long-term care following
sex reassignment surgery to the extent that the appropriate health care professional determines
that the care is needed to promote, preserve or restore the health of the individual and is in
accord with generally-accepted standards of medical practice.



   2
   Case 2:18-cv-00091-MHT-SMD Document 52-16 Filed 02/08/19 Page 4 of 14

                                                                    VHA DIRECTIVE 2013-003
                                                                            February 8, 2013

    (a) Patients will be addressed and referred to based on their self-identified gender. Room
assignments and access to any facilities for which gender is normally a consideration (e.g.,
restrooms) will give preference to the self-identified gender, irrespective of appearance and/or
surgical history, in a manner that respects the privacy needs of transgender and non-transgender
patients alike. Where there are questions or concerns related to room assignments, an ethics
consultation may be requested.

    (b) The documented sex in the Computerized Patient Record System (CPRS) needs to be
consistent with the patient’s self-identified gender. In order to modify administrative data (e.g.,
name and sex) in CPRS, patients must provide official documentation as per VHA guidance and
policy on Identity Authentication for Health Care Services and Data Quality Requirements for
Identity Management and Master Patient Index Functions.

   (c) Sex reassignment surgery as defined in subparagraph 2c(4), will not be provided or
funded.

   (d) Non-surgical, supportive care for complications of sex-reassignment surgery must be
provided. For example, a MtF patient over the age of 50 may be offered breast cancer screening
and may wish to discuss the benefits and harms of prostate cancer screening with her provider.
A FtM transsexual patient may be offered screening for breast and cervical cancer.

    (e) A diagnosis of GID, or other gender dysphoria diagnoses, is not a pre-condition for
receiving care consistent with the Veteran’s self-identified gender.

   (2) All other health services are provided to transgender Veterans without discrimination in a
manner consistent with care and management of all Veteran patients.

    (3) All staff, including medical and administrative staff, are required to treat as confidential
any information about a patient’s transgender status or any treatment related to a patient’s gender
transition, unless the patient has given permission to share this information.

    (4) VA Mandates diversity awareness and maintains a zero-tolerance standard for
harassment of any kind.

5. REFERENCES

   Title 38 CFR § 17.38 (c).

6. FOLLOW-UP RESPONSIBILITY: The Office of Patient Care Services (10P4) is
responsible for the contents of this Directive. Questions related to medical care may be referred
to Specialty Care Services (10P4E) at (202) 461-7120. Questions related to mental health care
may be referred to the Office of Mental Health Services (10P4M) at (202) 461-7310.

7. RESCISSIONS: VHA Directive 2011-024, Providing Health Care for Transgender and
Intersex Veterans, is rescinded. This VHA Directive expires February 28, 2018.



                                                                                                    3
   Case 2:18-cv-00091-MHT-SMD Document 52-16 Filed 02/08/19 Page 5 of 14

VHA DIRECTIVE 2013-003
February 8, 2013




                                        Robert A. Petzel, M.D.
                                        Under Secretary for Health
Attachment

DISTRIBUTION:     E-mailed to the VHA Publications Distribution List 2/11/2013




   4
   Case 2:18-cv-00091-MHT-SMD Document 52-16 Filed 02/08/19 Page 6 of 14

                                                                   VHA DIRECTIVE 2013-003
                                                                           February 8, 2013

Attachment A

             FREQUENTLY ASKED QUESTIONS (FAQ) REGARDING THE

PROVISION OF HEALTH CARE FOR TRANSGENDER AND INTERSEX VETERANS

1. What is the prevalence of transgender individuals? Is there a difference between
transgender and transsexual individuals?

    a. The prevalence of transgender individuals is not known in general or in the Veteran
population. This is because of challenges in defining gender identity, the reluctance of
individuals to identify themselves to others as transgender, and measures that are narrowly
focused on subsets of individuals who either have been diagnosed with gender identity disorder
(GID) or have had sex reassignment surgery. It is for these reasons that the Institute of Medicine
issued their report “The Health of Lesbian, Gay, Bisexual, and Transgender People: Building a
Foundation for Better Understanding” (March 31, 2011) and called on Health and Human
Services (HHS) and other Federal agencies to “implement a research agenda designed to advance
knowledge and understanding of Lesbian, Gay, Bisexual, and Transgender (LGBT) health. This
agenda includes appropriate data gathering on sexual orientation and gender identity in public
health research tools and electronic health records.

    b. Current estimates of the prevalence of transsexual individuals with GID are approximately
1:11,000 natal males and 1:30,000 natal females. The prevalence of all transgender individuals
is much higher since “transgender” is an umbrella term that includes individuals who do not have
GID.

   c. Based on these data, the estimated prevalence of Male-to-Female (MtF) to Female-to-
Male (FtM) transsexual individuals is approximately 3:1 in the general population. This
prevalence ratio is likely to be higher in the predominantly male Veteran population. It is
important to note that FtM transsexual individuals are also part of the Veteran population.

   d. Intersex Veterans, that is, individuals who are born with reproductive or sexual anatomy
and/or chromosome pattern that do not seem to fit typical definitions of male or female, may or
may not identify as transgender.

2. Is transgender the same as being “gay” or “lesbian?”

     No. The term “transgender” refers to gender identity or the sense of oneself as male, female,
or other, (e.g., androgynous, eunuch, etc.). The terms “gay” (in the case of men) and “lesbian”
(in the case of women) refer to sexual orientation. The sexual orientation of gay and lesbian
persons is attraction to the same gender whereas heterosexual persons are attracted to the
opposite gender. A transgender Veteran may identify as heterosexual (“straight”), gay, lesbian,
bisexual (i.e., attracted to both genders), queer, pansexual, asexual, etc. Knowing someone’s
gender identity gives you no information about their sexual orientation.




                                                                                              A-1
   Case 2:18-cv-00091-MHT-SMD Document 52-16 Filed 02/08/19 Page 7 of 14

VHA DIRECTIVE 2013-003
February 8, 2013

3. What is intersex?

    Intersex individuals are born with reproductive or sexual anatomy and/or chromosome
pattern that do not seem to fit typical definitions of male or female. People with intersex
conditions are often assigned male or female gender by others at birth (e.g., parents), although
the individual may or may not later identify with the assigned gender.

4. Do all intersex individuals identify as transgender?

    No. For example, an individual may be assigned the physical status of “female” at birth and
identify as female throughout her lifetime, with or without knowledge of an intersex condition.
Some intersex persons with male chromosomes who have been assigned female become gender
dysphoric even without knowing that they were “reassigned” at, or near, birth. Knowing
someone has an intersex condition gives you no information about their gender identity or sexual
orientation.

5. What is sex reassignment surgery?

    Sex reassignment surgery includes any of a variety of surgical procedures done
simultaneously or sequentially with the explicit goal of transitioning from one gender to another.
This term includes surgical revision of a previous sex reassignment surgery for cosmetic
purposes. This term does not apply to non-surgical therapy (e.g., hormone therapy, mental
health care, etc.) or to intersex Veterans in need of surgery to correct inborn conditions related to
reproductive or sexual anatomy or to correct a functional defect.

6. Will VA provide sex reassignment surgery and plastic reconstructive surgery if needed?

    VA does not provide sex reassignment surgery in VA facilities or through non-VA care. In
addition, VA does not provide plastic reconstructive surgery for strictly cosmetic purposes in VA
facilities or through non-VA care. However, patients with GID or other gender dysphoria
conditions may elect to have one or more medical or surgical procedures over their lifetime to
bring their bodies into a closer alignment with their perceived gender. NOTE: Only a minority
of transgender Veterans will undergo sex reassignment surgery, as their symptoms may often be
adequately treated with other therapeutic interventions. Some Veterans receiving care at the VA
may have had sex reassignment surgery somewhere else. The VA does provide health care to
pre- and post-operative transsexual Veterans, including treatment of surgical complications.

7. Will the VA provide for electrolysis through non-VA care for male-to-female
transsexual (MtF) Veterans?

   No. VA will not provide electrolysis as this is considered by VHA to be cosmetic rather than
medically necessary to promote, preserve, or restore health of the Veteran.




   A-2
    Case 2:18-cv-00091-MHT-SMD Document 52-16 Filed 02/08/19 Page 8 of 14

                                                                      VHA DIRECTIVE 2013-003
                                                                              February 8, 2013

8. What are the guidelines for clinical care and the informed consent process?

    a. Effective clinical care for transgender and intersex patients ideally involves an
interdisciplinary, coordinated treatment approach with special attention to the needs of the
individual patient and collaboration among multiple specialties, notably: gynecology, mental
health, primary and specialty care, women’s health, pharmacy, and urology. For all treatments
and procedures, informed consent and shared decision-making needs to be the basis for
individualized care that weighs the possible benefits and harms, with an emphasis on the lowest
(safest) dose to achieve benefits. NOTE: Procedures regarding informed consent can be found
in VHA Handbook 1004.01, Informed Consent for Clinical Treatments and Procedures at:
http://www1.va.gov/vhapublications/ViewPublication.asp?pub_ID=2055.

   b. For treatment plans that include cross-sex hormone therapy, VA clinicians must,
consistent with requirements of informed consent (VHA Handbook 1004.01), discuss the risks,
benefits, and limitations of cross-sex hormone therapy with the patient. Signature consent is not
required for cross-sex hormone therapy. Ongoing monitoring of treatment is required.

9. Will VA provide feminizing or masculinizing hormone therapy?

    Yes, if it is consistent with the patient’s wishes, the treatment team’s clinical
recommendations, and VA treatment guidance.

10. What guidance is available to clinicians regarding hormone therapy?

    VA Pharmacy Benefits Management Services has developed guidance for the use of
hormone therapy in transgender and intersex patients in VA. This guidance is located at:
http://vaww.national.cmop.va.gov/PBM/default.aspx. NOTE: This is an internal Web site and
is not available to the public.

11. What are the goals of cross-sex hormonal treatment? What effects and risks are
associated with hormonal treatment?

    a. Cross-sex hormonal treatment is used to reduce or eliminate gender dysphoria and other
symptoms related to the discordance between a transgender or intersex individual’s gender
identity and their biological sex at birth or the gender they were assigned at birth. The treatment
produces changes in hormonally-sensitive sex characteristics (i.e., reducing characteristics of the
original sex and inducing those of the opposite sex). VA clinicians need to provide transgender
and intersex patients with a careful evaluation prior to providing a prescription for cross-sex
hormonal therapy.

   b. The goal of cross-sex hormone therapy in treatment of MtF transgender patients is to
suppress testosterone levels and introduce estrogen to achieve a pre-menopausal female
hormonal range. The effects are decreased facial and body hair, redistribution of fat, breast
development and prostate and testicular atrophy. Risks include venous thromboembolism, liver
dysfunction, hypertension, and cardiovascular disease. As with any medical therapy, benefits



                                                                                               A-3
   Case 2:18-cv-00091-MHT-SMD Document 52-16 Filed 02/08/19 Page 9 of 14

VHA DIRECTIVE 2013-003
February 8, 2013

and harms of treatment need individualization using principles of shared decision-making, with
an emphasis upon the lowest (safest) dose to achieve benefits.

    c. The goal of cross-sex hormone therapy in treatment of FtM transgender patients is to
maintain testosterone and estrogen levels in the normal male range, generally through
testosterone supplementation and sometimes in combination with a Gonadotropin Releasing
Hormone (GnRH) agonist or progestins to suppress menses. The effects are increased facial and
body hair and muscle, acne, permanent deepening of the voice, cessation of menses,
redistribution of fat mass, and clitoral enlargement. Risks include hypertension, erythrocytosis,
liver dysfunction, lipid changes, weight gain, and sodium retention.

12. Are there specific diagnostic criteria to consider in prescribing cross-sex hormone
therapy?

    a. A diagnosis of GID or other dysphoria condition should be the basis for prescription for
cross-sex hormonal therapy for transgender patients. There may be clinical exceptions to the
diagnosis for prescribing cross-sex hormone therapy (e.g., transgender individuals with “GID not
otherwise specified”).

    b. Intersex patients are excluded from the GID diagnosis by DSM IV criteria. Transgender
patients with intersex conditions who are seeking hormonal treatment need to fulfill DSM IV
criteria for “GID not otherwise specified.” Intersex and transgender individuals may have
different mental health considerations.

13. Transgender and intersex Veterans are presenting to VA providers with prescriptions
for hormones from outside sources, such as from another provider, the internet, or illicit
sources. Should we stop these medications while we do a full evaluation or should a VA
provider rewrite the prescriptions so they can be filled in a VA pharmacy and continued?

    Under current VHA National Dual Care Policy, VA providers are not permitted to simply re-
write prescriptions from an outside provider, unless the VA provider has first made a
professional assessment that the prescribed medication is medically appropriate. However, cross
sex hormones cannot generally be stopped abruptly without negative physical and psychiatric
consequences. If the patient has records that support a thorough evaluation and psychotherapy
prior to initiation of hormones, then it may be appropriate for a VA provider to rewrite the
prescriptions so they can be filled in a VA pharmacy and continued while the evaluation is in
progress and to monitor hormone levels. A mental health exam in this situation is not required
and is based on the clinical situation. Very high doses of cross-sex hormones are associated with
a greater likelihood of side effects, and a reduction in dose may be required. Additionally, the
benefits and harms of hormonal therapy differ based upon the presence or absence of risk factors
for, or occurrence of, serious complications (cardiovascular, thrombotic-embolic) and thus
dosage needs to be individualized.




   A-4
   Case 2:18-cv-00091-MHT-SMD Document 52-16 Filed 02/08/19 Page 10 of 14

                                                                     VHA DIRECTIVE 2013-003
                                                                             February 8, 2013

14. What if a transgender or intersex Veteran presents to VA and self-reports that they
have been taking cross sex hormones that they would like to continue but can provide no
supportive documentation from a physician?

    Consistent with the VHA National Dual Care Policy, VA clinicians need to provide
transgender patients with a careful medical and mental health evaluation prior to providing a
prescription for cross-sex hormonal therapy.

15. Is a mental health evaluation necessary or required?

    A thorough and careful mental health evaluation needs to be completed prior to provision of
hormone therapy and needs to include evaluation and treatment for psychiatric comorbidities that
may have overlapping presentations, such as depression, anxiety, Post Traumatic Stress Disorder
(PTSD) or substance use disorders. The presence of other psychiatric and physical conditions is
not necessarily a barrier to initiating treatment. For patients who enter VA with well-
documented cross-sex hormone therapy from outside clinicians, mental health evaluations are
optional based on the clinical presentation.

16. I understand that VA does not provide sex reassignment surgery, but are there any
special considerations regarding a mental health evaluation prior to sex reassignment
surgery?

    Mental health evaluation prior to surgery includes specialized exams by knowledgeable
doctoral level clinicians. Some professional associations with expertise on transgender issues
(see resources in paragraph 28 of this Attachment) recommend that individuals contemplating
genital surgery need to participate in a minimum of a 1-year “real life experience” i.e., living full
time in the preferred gender role, prior to any genital surgical intervention.

17. In what ways would a pre-operative medical evaluation differ for these Veterans?

    Medical evaluation prior to surgery includes pre-operative cardiac risk assessment and
careful evaluation of current medications including hormone dosing.

18. What types of surgeries might transgender Veterans consider?

    a. As part of their transition, FtM patients might consider undergoing several types of
surgery including mastectomy, hysterectomy or oopherectomy, and neophallus construction.
The common complications of neophallus construction include flap or graft necrosis, fistulae,
urinary tract infection, donor site scarring, and infections. Mastectomy and hysterectomy have
far fewer complications. Clinicians need to be aware that VA does not provide sex reassignment
surgery or plastic reconstructive surgery for strictly cosmetic purposes in VA facilities or
through non-VA care.

    b. As part of their transition, MtF patients might consider undergoing several types of
surgery including orchiectomy, penectomy, vaginoplasty, breast implants, laryngeal shave, and
facial feminization procedures. Common complications of genital surgeries include strictures,


                                                                                                 A-5
   Case 2:18-cv-00091-MHT-SMD Document 52-16 Filed 02/08/19 Page 11 of 14

VHA DIRECTIVE 2013-003
February 8, 2013

infections, fistulae, urinary tract complications and loss of genital sensation. Clinicians need to
be aware that VA does not provide sex reassignment surgery or plastic reconstructive surgery for
strictly cosmetic purposes in VA facilities or through non-VA care. MtF patients may consider
undergoing electrolysis for hair removal. Clinicians need to be aware that VA does not provide
electrolysis as this is considered a cosmetic rather than a medically necessary procedure.

19. If a patient has had sex reassignment surgery, how do we handle preventive screening
requirements?

    In addition to treatments related to their new gender identity, transgender patients need
appropriate medical screening and/or treatment specific to their birth sex. This includes prostate
exams and mammograms for MtF patients and vaginal exams and mammograms for FtM
patients, as indicated.

20. Can a transgender Veteran request a change of gender or sex in Computerized Patient
Record System (CPRS) before having sex reassignment surgery?

    Amending the gender or sex of the Veteran in CPRS is based on the Veteran making a
request to the facility Privacy Officer and providing the official documentation as required by
VHA policies. Sex reassignment surgery is not a prerequisite for amendment of gender or sex in
the Veteran’s record.

21. What constitutes “official documentation” in order for gender or sex to be changed in
CPRS?

   A Veteran’s request for amendment to gender or sex in the record is considered a Privacy Act
“amendment request.”

     a. One of the following is required as supporting documentation: Legal documentation (i.e.,
amended birth certificate or court order), passport or a signed original statement on office
letterhead, from a licensed physician. Sex reassignment surgery is not a prerequisite for
amendment of gender/sex in the Veteran’s record.

   b. The licensed physician’s statement must include all of the following information:

   (1) Physician’s full name;

   (2) Medical license or certificate number;

   (3) Issuing state of medical license or certificate;

    (4) Drug Enforcement Administration (DEA) registration number assigned to the physician
or comparable foreign designation, if applicable;

   (5) Address and telephone number of the physician;



   A-6
   Case 2:18-cv-00091-MHT-SMD Document 52-16 Filed 02/08/19 Page 12 of 14

                                                                    VHA DIRECTIVE 2013-003
                                                                            February 8, 2013

   (6) Language stating that the physician has treated the patient or reviewed and evaluated the
medical history of the applicant. The physician also has a doctor patient relationship with the
applicant, which is evident in having one or more clinical encounters between doctor and patient;

    (7) Language stating that the patient has had appropriate clinical treatment for gender
transition to the new gender (specifying male or female); and

    (8) Language stating, “I declare under penalty of perjury under the laws of the United States
that the foregoing is true and correct.”

22. Do I need to become an expert in treating transgender Veterans?

    a. All clinicians and staff who provide clinical services to transgender Veterans need to
become more knowledgeable about transgender health issues. Everyone needs to be aware that
transgender Veterans deserve to receive health care at VA and need to be treated with dignity
and respect. Primary Care and Mental Health providers need to be encouraged to consult with
specialty physicians on any aspect of management for which they need advice or for ongoing
management, as they would for any other complex patient. The initial VA prescription for cross-
sex hormone therapy need to be restricted to facility-designated providers experienced with the
use of cross-sex hormone therapy (e.g., women’s health specialist, endocrinologist, psychiatrist,
or other local designee).

    b. The potential lack of clinical expertise in specialties such as endocrinology, mental health,
and surgery regarding clinical care of transgender and intersex Veterans, may necessitate
establishing a mechanism for timely expert consultation on complicated cases within Veterans
Integrated Service Networks (VISN) or facilities.

23. What education will be provided to VA staff?

     Cultural awareness and sensitivity education for field staff was developed and implemented
in fiscal year 2012. The VA standard of zero tolerance for discrimination, harassment, or abuse
of Veterans applies to VHA treatment of transgender and intersex Veterans.

24. What is the correct pronoun to use when speaking with a transgender Veteran and in
documentation of the clinical encounter in a progress note?

    Transgender Veterans should always be addressed and referred to based on their self-
identified gender, in conversation and in documentation in the patient record, irrespective of the
Veteran’s appearance. Neither sex reassignment surgery nor official documentation of change in
sex is required for Veterans to be identified by their preferred gender or for documentation of
preferred gender in the patient record.

25. Are transgender Veterans allowed to use the bathroom of their choice?

  Transgender Veterans who presently self-identify as female are allowed to use bathrooms for
women. Likewise, those who presently self-identify as males are allowed to use bathrooms for


                                                                                                A-7
   Case 2:18-cv-00091-MHT-SMD Document 52-16 Filed 02/08/19 Page 13 of 14

VHA DIRECTIVE 2013-003
February 8, 2013

men. This is irrespective of the Veteran’s appearance or whether the Veteran has had sex
reassignment surgery. The privacy needs of other patients must also be considered; availability
of “unisex” bathrooms (for men and women) throughout facilities is a practical approach to this
issue and is common practice in some facilities.

26. What about room assignments?

    Patient room assignments are made in accordance with the patient’s self-identified gender
irrespective of the Veteran’s appearance or whether the Veteran has had sex reassignment
surgery, and in consideration of the needs of other patients. NOTE: Ethics consultations are
encouraged when concerns arise related to the provision of respectful care for transgender and
intersex Veterans and other patients.

27. In situations where shared inpatient rooms are common, might assignments be made
such that a MtF transsexual patient and a biologic female would be assigned to share a
room or a FtM transsexual patient and a biologic male would be assigned to share a room?

    Yes. According to current VHA policy, “room assignments will give preference to the self-
identified gender, irrespective of appearance and/or surgical history, in a manner that respects
the privacy needs of transgender and non-transgender patients alike.” Privacy and
confidentiality dictate that staff may not share any information about one patient with another
without express permission. If a room assignment leads to distress for either patient, then efforts
need to be made to assign one of them to a private room. When this cannot be accommodated or
when there are questions or concerns related to room assignments, an ethics consultation needs
to be requested.

28. Are there any recommended resources for further information?

    VA does not currently have clinical practice guidelines for the care of transgender and
intersex Veterans. While VA does not endorse the following private sector guidelines, they may
serve to provide information and education about the complexities of caring for this patient
population.

   a. World Professional Association for Transgender Health's Standards of Care for Gender
Identity Disorders, Version 7, 2011. Available from www.WPATH.org

    b. Endocrine Society Guidelines http://www.endo-
society.org/guidelines/final/upload/Endocrine-Treatment-of-Transsexual-Persons.pdf

    c. Clinical Protocol Guidelines for Transgender Care
http://www.vch.ca/transhealth or http://transhealth.vch.ca/resources/careguidelines.html

   d. The Joint Commission: Advancing Effective Communication, Cultural Competence and
Patient-and-Family Centered Care for the Lesbian, Gay, Bisexual and Transgender (LGBT)
Community: A Field Guide. Oak Brook, IL, Oct. 2011. http://www.jointcommission.org/lgbt/



   A-8
   Case 2:18-cv-00091-MHT-SMD Document 52-16 Filed 02/08/19 Page 14 of 14

                                                                 VHA DIRECTIVE 2013-003
                                                                         February 8, 2013

29. REFERENCES

    a. Brown, G. R. (2010). Autocastration and autopenectomy as surgical self-treatment in
incarcerated persons with gender identity disorder. International Journal of Transgenderism,
12(1), 31-39 doi:10.1080/15532731003688970.

   b. Institute of Medicine. (2011). The health of lesbian, gay, bisexual, and transgender
people: Building a foundation for better understanding. Washington, DC: The National
Academies Press: http://www.iom.edu/Reports/2011/The-Health-of-Lesbian-Gay-Bisexual-and-
Transgender-People.aspx.

   c. Murad, M. H., Elamin, M. B., Garcia, M. Z., Mullan, R. J., Murad, A., Erwin, P. J.,
&Montori, V. M. (2010). Hormonal therapy and sex reassignment: A systematic review and
meta-analysis of quality of life and psychosocial outcomes. Clinical Endocrinology, 72(2), 214-
231. doi:10.1111/j.1365-2265.2009.03625.x.




                                                                                            A-9
